695 N.W.2d 65 (2005)
MICK
v.
LAKE ORION COMMUNITY SCHOOLS.
Nos. 126547, 126548.
Supreme Court of Michigan.
April 1, 2005.
SC: 126547, 126548. COA: 241121, 241122.
On order of the Court, the application for leave to appeal the June 3, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall be prepared to address whether the plaintiff has shown a materially adverse employment action to sustain his retaliation claim. They may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal remains pending.